Finocchi v Live Nation Inc. (2022 NY Slip Op 02681)





Finocchi v Live Nation Inc.


2022 NY Slip Op 02681


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


268CA 21-00363

[*1]CARMEN J. FINOCCHI, JR. AND KIM ELAINE FINOCCHI, PLAINTIFFS-APPELLANTS,
vLIVE NATION INC., AND CPI TOURING (GENESIS-USA), LLC, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


CONNORS LLP, BUFFALO (LAWLOR F. QUINLAN, III, OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
GOLDBERG SEGALLA LLP, BUFFALO, MAURO LILLING NAPARTY LLP, WOODBURY (ANTHONY F. DESTEFANO OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered March 9, 2021. The order denied plaintiffs' motion to set aside the court's verdict following a nonjury trial. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Finocchi v Live Nation Inc. ([appeal No. 1] — AD3d — [Apr. 22, 2022] [4th Dept 2022]).
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court